                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


BETTY WHITLOCK                                                             PLAINTIFF


VS.                           CASE NO. 3:19CV00064 SWW/PSH


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                    DEFENDANT



                                            ORDER



       The application to proceed in forma pauperis is granted. The applicant may proceed

without prepayment of fees and costs or the necessity of giving security therefor.

       IT IS SO ORDERED this 26th day of March, 2019.


                                                     ____________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
